United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3731
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                             Ricky Lee Laughlin

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                          Submitted: May 23, 2014
                            Filed: July 14, 2014
                               [Unpublished]
                              ____________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
      Ricky Laughlin appeals his sentence, challenging the district court’s1 decision
to have the sentence run consecutive to a state sentence and to impose a period of
supervised release. We affirm.

       While on supervised release imposed pursuant to a prior federal conviction,
Laughlin stole a grain hopper. During the state trial concerning the theft, Laughlin
twice threatened a witness. Laughlin pleaded guilty to receiving stolen property for
which he was sentenced to five years of incarceration. While the state charges were
pending, Laughlin’s federal probation officer filed a petition for revocation of
Laughlin’s supervised release. At the revocation hearing, Laughlin admitted to
violating the terms of his supervised release. In calculating Laughlin’s sentence, the
district court referred to the pre-sentence investigation report, which detailed
Laughlin’s history of substance abuse. Based on Laughlin’s category VI criminal
history, the district court calculated a guidelines range of twenty-one to twenty-seven
months of imprisonment under the United States Sentencing Guidelines Manual
(U.S.S.G.). The district court imposed a sentence of twenty-seven months of
imprisonment and twenty-one months of additional supervised release, to run
consecutive to the state sentence.

      Laughlin asked the district court to reconsider the supervised release and to run
his sentence concurrent to the state sentence. The district court explained the
sentence “would seem to address the sentencing objectives of just punishment,
general deterrence and incapacitation” and denied Laughlin’s request for
reconsideration. The district court also noted the substance abuse treatment programs
and additional resources available to Laughlin through supervised release. Laughlin
now appeals his sentence arguing it is substantively unreasonable.



      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       We review the substantive reasonableness of Laughlin’s sentence for an abuse
of discretion. United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008). Here, we
find none. Our review of the record indicates the district court properly considered
the 18 U.S.C. § 3553(a) factors and imposed a within-guidelines sentence, which we
presume to be reasonable. United States v. Rubashkin, 655 F.3d 849, 869 (8th Cir.
2011). In addition, the guidelines recommend consecutive sentences for incarceration
terms imposed during revocation of supervised release. U.S.S.G. § 7B1.3(f). The
district court did not abuse its discretion in choosing to impose the sentence
consecutive to the state sentence.

       Laughlin also challenges the imposition of a new period of supervised release.
While Laughlin alleges a decade of sobriety, he has an otherwise extensive history
of substance abuse. Given this history, and the district court’s observations about the
treatment programs available to Laughlin while on supervised release, the district
court did not abuse its discretion in imposing a new period of supervised release. Cf.
U.S.S.G. § 5D1.1 cmt. n.3(C) (recommending supervised release where substance
abuser receives term of imprisonment).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-